Citation Nr: 9927044	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-37 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
residuals of injury to the right fourth finger has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from January 1949 to January 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO), which found that 
no new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for residuals of 
injury to the right fourth finger had been received. 


FINDINGS OF FACT

1.  In September 1983, the RO notified the veteran that his 
claim of entitlement to service connection for residuals of 
injury to the right fourth finger had been denied and advised 
him of his appellate rights; he did not appeal.

2.  The evidence received subsequent to the RO's September 
1983 denial does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; is not competent; and/or by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1983 RO decision that denied entitlement to 
service connection for residuals of injury to the right 
fourth finger is final.  38 U.S.C. § 4005(c) (1982) 
[38 U.S.C.A. § 7105(c) (West 1991)]; 38 C.F.R. § 19.192 
(1983) [38 C.F.R. § 20.1103 (1998)].

2.  No new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
residuals of injury to the right fourth finger has been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The only service medical record contained in the claims file 
is the report of examination completed at the time of the 
veteran's separation from service in January 1956.  That 
document indicates that the veteran's upper extremities were 
clinically evaluated as normal at discharge.  No finger or 
hand abnormalities, or complaints thereof, were noted at that 
time.  No relevant significant or interval history was given 
and a summary of defects and diagnoses contains no entries.  
The RO requested additional service medical records through 
official sources but was unsuccessful in obtaining any. 

In April 1983, the veteran applied for VA benefits based on 
complaints to include right finger stiffness.  He stated that 
he had been hit by a cartridge from a belt in 1951 while 
serving in Fort Bragg, North Carolina.  He also complained of 
having incurred a cut to a finger on his right hand in 1952 
while serving in Germany.  He did not report any post-service 
medical treatment for his right finger.

Private medical records dated from September 1966 to 
September 1981 reflect that the veteran worked as a laborer 
after service and incurred injury to his back as a result 
thereof, with subsequent treatment for complaints of back 
pain.

In May 1983, the veteran reported for a VA examination of his 
right finger.  He reported that he had fractured his right 
fourth finger in the late 1950s, and had experienced 
subsequent stiffness, numbness and enlargement of the 
proximal interphalangeal joint.  Examination revealed an 
enlarged palpable bony mass involving the right fourth 
proximal interphalangeal joint, stated by the examiner to be 
essentially fused.  The impression was post-traumatic 
degenerative joint disease of the right fourth digit.

In a rating decision dated in September 1983, the RO denied 
service connection for residuals of injury to the right 
fourth finger, notifying the veteran of that denial by letter 
also dated in September 1983.  He did not appeal.

In April 1994, the RO received the veteran's request that his 
claim of entitlement to service connection for a right finger 
disability be reopened.  At that time he reported that he 
incurred injury to his right fourth finger between 1951 and 
1953 while serving in Germany.  Attached to his statement was 
a copy of a VA progress report dated in April 1994, which 
reflects notation of a cubital tunnel lesion of the ulnar 
nerve on the right hand.  A review of the record reflects 
that the veteran claimed entitlement to benefits under 
38 U.S.C.A. § 1151 for residuals of nerve damage to the right 
hand incurred during surgery at a VA facility.  The RO denied 
that claim and such is not at issue before the Board.

In July 1994 and February 1995, the RO received further 
records of VA treatment and hospitalization.  The veteran was 
hospitalized in September 1993 for colonic polyps.  Records 
dated in October 1993, and February, March and April 1994 
records pertain to right hand nerve injury complaints since 
surgery in September 1993.  Records dated in June 1994 
reflect treatment for hemorrhoids.

In a decision dated in January 1995, the RO denied reopening 
the veteran's claim based on the lack of new and material 
evidence.

In February 1995, a VA physician indicated that the veteran 
had a large bony mass involving the right, fourth proximal 
interphalangeal joint fused from prior traumatic injury and 
continued to discuss the potential etiology of the veteran's 
neurologic complaints.  

A VA record dated in July and August 1995 notes the veteran's 
complaints of a right fourth proximal interphalangeal joint 
injury 45 years earlier when he slammed his finger against a 
hard surface.  The veteran indicated that he had been told by 
service personnel that he had chipped a bone.  He stated that 
he had not been splinted or given any care at that time, but 
that he had suffered increased disuse of the finger 
subsequent to service.  The impression was degenerative joint 
disease of the right fourth proximal interphalangeal joint 
secondary to an old injury.  Treatment records include note 
that the veteran had worked in the scrap metal business after 
service.  

In September 1996, the veteran reported for a VA examination.  
He reported that he had injured his right fourth finger 
between 1950 and 1951 when he hit it on a rifle in service.  
Examination revealed a gross deformity of the right fourth 
finger at the proximal interphalangeal articulation with bony 
ectostoses.  The impression was fracture of the right fourth 
finger, with x-ray evidence of osteoarthritis at an old intra 
articular fracture.  

In September 1996, the RO received additional VA records 
reflecting treatment of the veteran for problems unrelated to 
his right fourth finger, such as for a hernia.  

In his substantive appeal, the veteran reported that he 
injured his finger in 1950 or 1951 while standing in 
formation and doing some drills and hitting an object with 
his ring finger.  He stated that he went to a doctor who told 
him he had a "trip fracture."  The veteran reiterated such 
argument at the time of a personal hearing in October 1996.  
He specifically indicated at the hearing that he had been 
told he had a chipped bone and that he did not receive any 
treatment.  He denied that any family members or friends had 
knowledge of the injury.  

In March 1997, the RO received additional VA records, to 
include some duplicates, showing treatment for problems 
unrelated to the right fourth finger, such as evaluation of a 
hernia and eye problems.

The claims file contains a June 1998 letter from a VA 
physician, E.B., M.D., who reported that the veteran had 
diminished function and a deformity of third right fourth 
finger due to an injury reported to have been incurred in 
1950 to 1951 while on active duty.  Dr. E.B. stated that an 
x-ray showed malalignment probably due to an old intra-
articular fracture and that osteoarthritis was also present.  
Dr. E.B. also stated that such findings were consistent with 
a longstanding injury as reported by the veteran and that he 
probably sustained such injury at least 20 years earlier.

Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Where the issue involves questions of 
medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

The RO denied service connection for residuals of injury to 
the right fourth finger in September 1983.  As the veteran 
did not appeal, that decision became final.  38 U.S.C. 
§ 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 1991)]; 
38 C.F.R. § 19.192 (1983) [38 C.F.R. § 20.1103 (1998)].  Once 
a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The veteran contends that he injured his right fourth finger 
while in service in the 1950s and that his current arthritis 
and finger deformity are related to such injury.  He argued 
such facts in connection with his initial claim, denied by 
the RO in September 1983.  Subsequent to the 1983 final 
decision, the veteran has reiterated his argument that he 
injured his right fourth finger while in service.  The 
veteran's recounting, although presumed credible in the 
context of determining its materiality, is not new.  See 
Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  As such, 
his additional statements are insufficient to reopen his 
claim.

To the extent that the veteran's additional statements more 
specifically reference an in-service chipped bone or "trip 
fracture," he is not competent to provide evidence of an in-
service medical diagnosis or a link between his current 
diagnoses and any in-service injury.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's assertion 
of being informed of such disability while in service 
"...filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), in Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), extended the principal of Grottveit v. 
Brown, 5 Vet. App. 91 (1993), to hold that if lay assertions 
of medical causation will not suffice initially to establish 
a plausible, well grounded claim, under 
38 U.S.C.A. § 5107(a), it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.

The Board next notes that the evidence received subsequent to 
the RO's September 1983 final denial includes VA records that 
reference the veteran's right fourth finger and note a 
history of such having been injured in-service.  No new 
evidence of any in-service injury to the right fourth finger 
has been received.  Thus, such appear to be based on the 
veteran's history, a history that has already been considered 
and rejected by the RO, and without reliance on any new 
evidence that shows incurrence of an in-service finger 
fracture or other injury.  Similarly, the statement from Dr. 
E.B. that current findings are consistent with the veteran's 
history of prior injury also appears to be based entirely on 
the veteran's previously considered history of in-service 
injury, a history not supported by available service or other 
medical records.  In fact, the veteran's service discharge 
report shows that his upper extremities were normal at 
discharge, without notation of any relevant history, 
complaints or diagnoses.  The Court has held that a 
physician's statement is not new and material evidence when 
based on a veteran's previously rejected recitation of 
history and not on an independent review of the records, and 
particularly true where, as here, there is no indication that 
the opinion was formed on a basis separate from the recited 
history and the physician never reviewed the service medical 
records or other relevant document which would enable 
formation of an opinion based on independent grounds.  
Blackburn v. Brown, 8 Vet. App. 97, 103 (1995) (citing Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Knightly v. Brown, 6 
Vet. App. 2220, 205-06 (1993); and Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993)).  In short, an opinion based upon an 
inaccurate factual premise, even if not expressly so stated, 
is no better than the facts alleged and has no probative 
value.  Reonal, at 460-61 (1993).  Thus, the medical evidence 
in the record, based on the veteran's previously rejected 
history, are without probative value, are not material, and 
are insufficient to reopen the veteran's claim.  Curry v. 
Brown, 7 Vet. App. 59, 66 (1994).

VA records reference a prior injury resulting in current 
right fourth finger disability, and Dr. E.B. has stated that 
the veteran's finger injury was sustained at least 20 years 
ago.  Such statements, to include Dr. E.B.'s stated time 
frame, do not provide a link back to the veteran's period of 
service, but only reflect recognition that the veteran's 
right fourth finger disability is the result of an injury 
occurring sometime in the past, and not necessarily during 
service.  Assuming that Dr. E.B.'s time frame is correct, the 
veteran would have injured his finger in the late 1970s or 
earlier.  However, by the late 1970s he had been separated 
from service for more than 20 years.  The other evidence and 
documentation received subsequent to September 1983 is 
unrelated to the veteran's right fourth finger and immaterial 
to the issue before the Board.  

The Board acknowledges that the veteran likely had additional 
service medical records.  The RO's most recent attempt to 
obtain such was in late 1998.  In response the National 
Personnel Records Center (NPRC) advised that a year, month 
and date or the season of treatment were necessary for a 
further search.  RO personnel then noted an inability to 
contact the veteran, with a suggestion that a letter might be 
indicated.  There is no copy of any letter asking the veteran 
for the required information but a supplemental statement of 
the case issued in May 1999 describes the type of information 
requested by NPRC, advising the veteran that if he had not 
been heard from within 60 days the case would be certified it 
the Board.  The supplemental statement of the case was sent 
to the veteran at addresses in Washington and Louisiana and 
neither appears to have been returned as undeliverable.  In 
any event, the RO took appropriate action to advise the 
veteran of necessary information. 

As there is no new and material evidence sufficient to reopen 
the veteran's claim, 38 C.F.R. § 3.156(a), the September 1983 
RO decision remains final.  38 U.S.C. § 4005(c) (1982) 
[38 U.S.C.A. § 7105(c) (West 1991)]; 38 C.F.R. § 19.192 
(1983) [38 C.F.R. § 20.1103 (1998)].

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, the VA has 
no further duty to inform the veteran under 
38 U.S.C.A. § 5103(a).


ORDER

No new and material evidence having been received, the claim 
of entitlement to service connection for residuals of injury 
to the right hand is not reopened.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

